Citation Nr: 0916220	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  09-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, G.M., B.P.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 through 
February 1946.  The Veteran died in August 2007, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

This appeal has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Initially, the Board observes that the appellant filed her 
claim for Dependency and Indemnity Compensation (DIC) 
benefits in October 2007.  A claim for DIC benefits by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. §§ 3.152(b)(1), 3.1000(c) (2008).  
Review of the Veteran's claims file reveals that there were 
several issues pending at the time of his death, to include 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), entitlement to initial evaluations in excess 
of 30 percent for cold injuries of the right and left feet, 
entitlement to an increased evaluation for anxiety reaction, 
and entitlement to a total disability rating based on 
individual unemployability.  Although the RO addressed the 
appellant's claim for accrued benefits in a December 2007 
letter, the RO has not yet adjudicated her claim for accrued 
benefits.  

Because the appellant's claim for service connection for the 
cause of the Veteran's death is inextricably intertwined with 
her claim for entitlement to accrued benefits, the 
appellant's claim for accrued benefits must first be 
adjudicated by the RO before the development requested with 
respect to her claim for service connection for the cause of 
the Veteran's death can be accomplished.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues 
are inextricably intertwined and must be considered together 
when a decision concerning one could have a significant 
impact on the other).  Accordingly, prior to the additional 
development requested below, the RO must first adjudicate the 
appellant's claim for entitlement to accrued benefits for all 
of the issues pending at the time of the Veteran's death.

With regard to the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death, the 
appellant contends that service connection is warranted 
because the Veteran developed PTSD as a result of service 
which caused him to have dementia, which resulted in his 
death.  Specifically, the appellant argues that the Veteran's 
exposure to combat during service caused him to have PTSD 
which altered his brain in a way that caused him to have 
dementia, which was the primary cause of his death in August 
2007.  The Veteran's death certificate lists the immediate 
cause of his death as end stage dementia and the underlying 
cause of his death as prostate cancer.  At the time of his 
death, service connection was in effect for a cold injury of 
the bilateral feet, bilateral trench feet, and anxiety 
reaction.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  McLendon, 20 
Vet. App. at 83.  The Court further held that types of 
evidence that "indicate" that a current disability may be 
associated with service includes medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.

During the February 2009 hearing before the Board, the 
appellant's daughter, G.M., a registered nurse and clinical 
specialist in psychiatric mental health, provided testimony 
that she believed that the Veteran had PTSD, and that his 
PTSD altered his brain in such a way that it caused his 
dementia, which ultimately resulted in his death.  In support 
of her opinion, she submitted various treatises.  She also 
testified that there were studies which supported the 
conclusion that anxiety disorders also altered the brain in 
such a way that might cause dementia, but that she primarily 
researched the relationship between PTSD and dementia.  As 
G.M.'s opinion indicates that there may be a relationship 
between the Veteran's service-connected anxiety disorder and 
the dementia which resulted in his death, the Board concludes 
that a VA opinion is necessary to make a determination on 
this issue.  Accordingly, a VA opinion specifically 
addressing whether there is a causal relationship between the 
Veteran's service-connected anxiety disorder, or any other 
service-connected disorder, and the dementia which resulted 
in his death should be obtained.  38 C.F.R. § 3.159 (2008); 
see also McLendon, 20 Vet. App. 79.  

Additionally, in a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which service connection was in effect at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The December 2007 notice letter provided to the 
appellant in this case does not meet this standard.  Thus, 
the RO should send the appellant notice which is compliant 
with Hupp. 

Accordingly, the case is remanded for the following action:

1.  First, the RO must adjudicate the 
appellant's claims for entitlement to 
service connection for posttraumatic 
stress disorder, entitlement to initial 
evaluations in excess of 30 percent for 
cold injuries of the right and left feet, 
entitlement to an increased evaluation for 
anxiety reaction, and entitlement to a 
total disability rating based on 
individual unemployability for accrued 
benefits purposes.  The appellant and her 
representative are reminded that, in order 
to vest the Board with jurisdiction over 
this issue, a timely notice of 
disagreement and substantive appeal to any 
rating decision issued must be filed.  38 
C.F.R. §§ 20.201, 20.202 (2008).  If the 
appellant perfects an appeal, the case 
must be returned to the Board for 
appellate review.

2.  Thereafter, the RO must send the 
appellant a corrective VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's decision in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The letter must include (1) a 
statement of the conditions for which 
service connection was in effect at the 
time of his death, (2) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on the 
Veteran's previously service-connected 
disorders, and (3) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service-connected. 
3.  Next, the RO must request a VA opinion 
to determine the nature and etiology of 
the Veteran's dementia which resulted in 
his death.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the opinion.  Following a review of 
the service and postservice medical 
records, to include the testimony provided 
in the February 2009 Board hearing by G.M. 
and the medical treatise information that 
she submitted in support of her opinions, 
the examiner must state whether any of the 
Veteran's service-connected disorders, to 
include his anxiety disorder, caused or 
materially and substantially contributed 
to the Veteran's death, to include the 
development of the dementia.  In the 
opinion, the examiner must review and 
address the existing medical opinion of 
record provided by G.M., a registered 
nurse and clinical specialist in 
psychiatric mental health, during the 
February 2009 Board hearing.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed. 

4.  The opinion report must be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant and 
her representative.  After the appellant 
and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review. 

6.  THE APPELLANT'S APPEAL HAS BEEN 
ADVANCED ON THE BOARD'S DOCKET.  This 
claim must be afforded expeditious 
treatment.  All claims remanded by the 
Board or by the Court for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

